              Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 18-4132

CAROLINE CROWLEY, ALLY FINANCIAL,
INC., and THE UNKNOWN SPOUSE, IF ANY,
OF CAROLINE CROWLEY,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Luke P. Sinclair, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendants in the following manner:

                a.      Defendant Caroline Crowley may be served by delivering a copy of the

                        Summons and Complaint to her at 506 W. 14th Street, Junction City, Kansas

                        66441, within the jurisdiction of this Court.

                b.      Defendant Ally Financial, Inc. may be served by delivering a copy of the

                        Summons and Complaint to its Registered Agent, The Corporation

                        Company, Inc., at 112 SW 7th Street, Suite 3C, Topeka, Kansas 66603,

                        within the jurisdiction of this Court.
              Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 2 of 6




               c.      The Unknown Spouse of Defendant Caroline Crowley may be served by

                       delivering a copy of the Summons and Complaint to him at 506 W. 14th

                       Street, Junction City, Kansas 66441, within the jurisdiction of this Court.

       3.      Defendant Caroline Crowley executed and delivered to Plaintiff, acting through the

Rural Housing Service, United States Department of Agriculture, a promissory note on November

10, 2011, in which she promised to pay Plaintiff the principal amount of $116,300.00, together

with interest thereon at the rate of 3.5000 percent (3.5000%) per annum on the unpaid balance. As

consideration for this note, Plaintiff made a Rural Housing loan to Defendant Caroline Crowley,

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendant Caroline Crowley did, on

November 10, 2011, execute and deliver a purchase-money security interest in the form of a real

estate mortgage upon certain real estate located in Geary County, Kansas, within the jurisdiction

of this Court, described as follows:

               Lot Three (3), Block Two (2), Cuddy’s Addition to Junction City,
               Geary County, Kansas.

This real estate mortgage was filed for record on November 10, 2011, in the office of the Register

of Deeds of Geary County, Kansas, in Book 214 at Pages 905-910. A true and correct copy of the

Mortgage is attached as Exhibit B.

       5.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A and B.

       6.      Defendant Caroline Crowley failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance plus

                                                  2
              Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 3 of 6




interest to be immediately due and payable and has made demand for these amounts. No payment

has been received.

        7.        The amount due on the promissory note and mortgage is principal in the amount of

$101,993.43 (including unpaid principal of $93,400.63, escrow replenish of $7,146.43, agency

title report fees of $250.00, nonsufficient funds of $15.00, escrow fees of $1,092.67, and late fees

of $88.70) as of May 21, 2018; plus interest in the amount of $9,138.41 (including interest on

principal of $8,848.72 and interest on advances of $289.69) accrued to May 21, 2018; plus interest

accruing thereafter at the daily rate of $9.6655 (including daily interest on principal of $8.9562

and daily interest on advances of $0.7093) to the date of judgment; plus administrative costs

pursuant to the promissory note and mortgage; plus filing fees in the amount of $400.00 allowed

pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961;

plus court costs and the costs of this action presently and in the future incurred.

        8.        No other action has been brought for recovery of these sums and no payment has

been received.

        9.        Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        10.       The following Defendant may claim an interest in the real estate that is the subject

of this action:

                  a.     Defendant Ally Financial, Inc., may claim an interest in the subject property

        pursuant to a judgment in its favor entered in the District Court of Geary County, Kansas,

        in Case No. 2016-CV-117 on May 25, 2016.

                  b.     The Unknown Spouse of Defendant Caroline Crowley may claim a marital

        interest in the subject real property.



                                                   3
              Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 4 of 6




        11.     The indebtedness due Plaintiff by Defendant Caroline Crowley is a first and prior

lien on the property described above.

        12.     The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.

        13.     Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        Plaintiff demands in personam judgment against Defendant Caroline Crowley in the sum

of principal in the amount of $101,993.43 (including unpaid principal of $93,400.63, escrow

replenish of $7,146.43, agency title report fees of $250.00, nonsufficient funds of $15.00, escrow

fees of $1,092.67, and late fees of $88.70) as of May 21, 2018; plus interest in the amount of

$9,138.41 (including interest on principal of $8,848.72 and interest on advances of $289.69)

accrued to May 21, 2018; plus interest accruing thereafter at the daily rate of $9.6655 (including

daily interest on principal of $8.9562 and daily interest on advances of $0.7093) to the date of

judgment; plus administrative costs pursuant to the promissory note and mortgage; plus filing fees

in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at

the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in

the future incurred.

        Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

        Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as Plaintiff may be authorized and required to pay

for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the security.




                                                   4
             Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 5 of 6




       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which Defendants have in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff=s in personam judgment against
                       Defendant Caroline Crowley;

               (4)     Plaintiff=s in personam judgment against Defendant Caroline
                       Crowley; and,

               (5)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Further, Plaintiff prays that, in the event the judgment is not wholly satisfied out of the

proceeds of the sale, Plaintiff shall have judgment against Defendant Caroline Crowley for any

deficiency that exists after crediting the proceeds together with interest at the legal judgment rate.




                                                  5
             Case 5:18-cv-04132 Document 1 Filed 10/11/18 Page 6 of 6




       Plaintiff further demands that all right, title, and interest in and to the real estate of

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Luke P. Sinclair
                                                      LUKE P. SINCLAIR
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 23709
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: luke.sinclair@usdoj.gov
                                                      Attorneys for Plaintiff


                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be held

in the City of Topeka, Kansas.

                                                      s/ Luke P. Sinclair
                                                      LUKE P. SINCLAIR
                                                      Assistant United States Attorney




                                                 6
                     Case 5:18-cv-04132 Document 1-1 Filed 10/11/18 Page 1 of 3




 Form RD 194CJ..16                                                                                                                      Fann Approved
 (Rev. 7-05)                                                                                                                            0MB No. 0575-0172
                                                      UNITED STATES DEPARTMENT OF AGRICULTURE
                                                               RURAL HOUSING SERVICE

                                                                     PROMISSORY NOTE
  Type of loan SECTION 502                                                                                                             SATISFIED

   Lo an No.
                      ----------                                                                                   This _ _ day of
                                                                                                                   United States of America
                                                                                                                                            ,20 _ _
                                                                                                                   By; _ _ _ _ _ _ _ _ _ __
                                                                                                                   Title: _ _ _ _ _ _ _ _ _ _ __
  Date:            11/10                  20_1_1_ _
                                                                                                                   USDA, Rural Housing Services
  506 W      14th Street
                                                                         (Property Address)
   Junotion City                                                       , Geary                                KS
                        (CIty or Town)                                                (County)
                                                                                                              --~...,....----
                                                                                                                 (State)
 BORROWER'S PROMISE TO PAY. In return for a loan that I have received, l promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 116. 300, oo
 (this amount is called "principal"), plus interest.
 INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
 interest at a yearly rate of    3. sooo     %. The interest rate required by this section is the rate I will pay both before
 and after any default described below.
  PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:                                                  11.
                                                                                                                                      JuM b ~
      I. Principal and interest payments shall be temporarily deferred. The interest accrued to      July 18     , ..2Jl12....
  shall be added to the principal. The new principal and later accrued interest shall be payable ir?~regular amortized
  installments on the date indicated in the box below. I authorize the Government to enter the amount~uch new principal
  here: $                 27. .~ and the amount of such regular installments in the box below when such amounts have been
  determined. I agree to p         cipal and interest in Installments as indicated in the box below.
     II. Payments shall not be deferred. I agree to pay principal and interest in                             - - - - - installments as indicated In
  the box below.
  I will pay principal and Interest by making a p~nt every month.                        :liJ.l-1 L,    ~
  I will make my mon~ payment on thelo.3;11th'v8ay of each month beginning on             J>.a9t1:st 10      , 2.Q.!Land
  continuing f~'33-&7 "Gnonths. I wlll make these payments every month until I have paid all of the principal and interest
  and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
  before principal. If on November 10 , 2044 , I still owe amounts under this note, I will pay those amounts in full on
  that date, which is called the "maturity date."
  Mymonthlypaymentwlllbe$ t!41..4\           ~ . lwlllmakemymonlhlypaymentat rh .. "'"'a'" .... n~-- ,..,...,_..,RR
  noted on my billing statement                                    or a different place if required by the Government

  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It Is for the type
  of loan Indicated In the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According to the Paperwork Reduction Act of 1995, no persons are required lo respond ton collection ofinfonnotion unless it displays a valid 0MB control
number. The valid 0MB control number for this information collection is 0575-0172. The time required to complete this information collection is estimated to
average IS minutes per response, including the time for reviewing instructions, searching existing dalll sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.
                                                                                       1


                                                                                                                                               Exhibit A
             Case 5:18-cv-04132 Document 1-1 Filed 10/11/18 Page 2 of 3




                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of--1:Ldays
after the date it Is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of prlnclpal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes In the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments wlll be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
Is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply If this loan ls classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date It Is due, I wlll be In default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay In
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                               2
                             Case 5:18-cv-04132 Document 1-1 Filed 10/11/18 Page 3 of 3




                                                                                                                Account#

     NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
     given by delivering It or by mailing it by first class mail to me at the property address listed above or at a different address if
     I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
     malling it by first class mall to the Government at USDA Rural Housing Service, c/ o customer Service Branch
      Post Office Box fifiB89,                st      Louie, MO 63166         , or at a different address if I am given a notice of that
     different address.

     OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
     personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
     Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
     may enforce Its rights under this note against each person individually or against all of us together. This means that any
     one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
     person signing this note.

     WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
     dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
     dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

     WARNING: Failure to fully disclose accurate and truthful financial Information In connection with my loan
     application may result In the termination of program assistance currently being received, and the denial of
     future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



     ~;:ocii~crowl~;'                                                                    Borrower                           ~
     - - - - - - - - - - - - - - Sen!                                     - - - - - - - - - - - - - - Sen!
               Borrower                                                             Borrower




    I                                                      RECORD OF ADVANCES
                                                                                                                                DATE.
                                                                                                                                           I
               AMOUNT                     DATE                   AMOUNT       DATE                     AMOUNT
(i_ ~ns2s 000,00                    11-10-20,1              Ill\ t                            'I(\~

    .tzu '3o .o nn. IT\             l 1. ,~-.,r,1 \         (9\ S                             (16\ t
   1,.t3) S 7,/),MD.OD              DI-Dh-'Z.0\2.         (JO \t                              fi7\ t
    ~4)S     ti..\   r,i'J">.l:10
l :u.~, s r__ ,.,.:-,., .oo
                                    M-7_,_.,."'n          IIIH:                                18\ t
 j                                  nC,~ \Y.-""7 1"111-   l/12H                              lf19\II:
I , w6, $ r 2, soo.cro)             b':t-2'-1-20\'Z.•     1113\11:                           1120) t
     (7) S                                                 (14) S                             (21} $

    I                                                                                       TOTAL        s lb"Z.,51)1),00 rr>,_            I




                                                                          3
          Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 1 of 6




                                                (                                                                                  ( ,1gage Book~ Page. 905



                                                           EXEMPT FROM MTG. REG TAX
                                                                                                      STATE OF KANSAS GEARY COUNTY} SS
                                                                                                        This instrument was filed for record on the .J..Q__ day of
                                                                                                   Nove~ZQ.Ll_ A.D. at3: 21 o'clock .f..,M. and duly Recorded in
                                                                                                      Book        214                Page     905-910
                                                                                                      Tech. Fee $1~ Filing Fee$ 6. 00Tota Fee$ 28.
                                                                                                                            Jftan.e6&
Form RD 3SS0-14 KS
(9·00)
                                                            United States Department of Agriculture
                                                                    Rural Housing Service
                                                            MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on                                                                        November 10 , 2011                     •   (Da1e1
The mortgagor Is                          Caroline Crowley
                                                                                                                 (''Borrower"),
This Security lnstrumcnt is given to the United ·States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lenclcr"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United Stlltes Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
"Note") which have been executed or assumed by Borrower Bild which provide for monthly payments, with the full debt, if not
paid earlier, due Bild payable on the maturity date:

Date of Instrument                                        Principal Amount                                        Maturity Date
November 1o, 201 t                                        $116,300.00                                             November 10,2044

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest,. and all renewals,
extensions and modifications of the Note; (b) the payment of all other sums, with intcr~t, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the pcrformllllce of Borrower's covenants and agreements under this
Security Instrument and the Note, 1mcl (d) the recapture of any pnyment nssistance and subsidy which may be granted to the
Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower docs hereby mortgage, grant,
and convey to Lender the following described property located in the County of Geary
                                                           , State of Kansas
Lot Three (3), Block Two (2), Cuddy's Addition to Junction City, Geary County, Knnsus




AcconJ/11g 1011,e Pap<l'Wiirk Rtductlm1 Acl nf /99J, 110 """'""' Ufti /'f/l{Ulttid 1,1 n.,pmul lo a ca/lw/u11 o/ l1f.(tm11u1/on uni..« II dl,pl")l,1 a 1•al/d 0MB C011ln,/ numbtr
 7ht Wllld 0MB contrv/ twmbtr for lh/., lnfum1UIIM11 <11/lm/011 Lt OS,S,(1/"2, 1bt 1/mt n:qulnd lo r:1Jmpl•I• 1h/s /1,!on11a1/u11 ca/l,ct/o11 /s tst/maltd 10 """"8• JS
b1/11u1,x p,r n,.,pa,inl, h1clud/11g th• I/mt far revl•wl11g /11.ttruc/lP1i,, .tturi:hl11g al.tl/1111 dutu ,mr,rrt.t, ga/htrl11g 11111/ 11111lnlul11/n,: lh• data n"dttl. and complttlng attd
,-v/,iv/11g 1ht r:1Jl/1cllon uj ltl/ormallun.

                                                                                                                                                                            Page I of6



                                                                                                                                                                      Exhibit B
      Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 2 of 6




which has the address of 506 W 14th Street                                           Junction City
                                             [Strcct]                                     [City]

Kansas 66441-2213           fZIPJ            ("Property Address");
     TOGETHER WITH all the Improvements now or hereafter erected on the J'rOpcrty, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property Is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record,
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funi:.ls") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums: and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount n lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), un1e$S another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are Insured
by a federal agency, instrumentality, or entity, Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender In connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on tlie Funds. Borrower and Lender may agree In writing, however, that interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
 additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the exc!)Ss funds in accordance with the requirements of applicable law. If the amount of the Funds
 held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
      3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (1) to advances for
 the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
                                                                                                            Page2 of6
      Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 3 of 6




                               (

(3) to principal due under' the Note; (4) to .amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. lf Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments,
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (I 0) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for ell of Lender's fees, costs, and expenses In connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
       5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the tenn "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower foils to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the Insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
       Unless Lender and Borrower otherwise agree In writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened, If the restoration or repair is not economically feasible or Lender's security would be lessened, the
 Insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
 any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
 proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
 the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
 and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secured by this Security Instrument immediately prior to the acquisition.
       6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
 commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
Judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease, If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights In the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce Jaws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums .secured by a lien which has priority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
                                                                                                           Page 3 of6
      Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 4 of 6




                               (                                                     ( .g3ge Book~ Pag~

repairs. Although Lender may take action under this paragraph 7, Lender is notrequired to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon .notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time It shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereb1. in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. ln the event of a total taking of the Property, the proceeds shall be
applied to the $Urns secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the eventDfe partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shnll
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fnir market value of the Property immediately before the
taking. Any balance shall be pnid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
 immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemner offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
 date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
 and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
       11, Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
 successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
 refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
 by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or r,reclude the exercise of any right or remedy.
       12. Successors and AsslgrJs Boundj Joint and Several Llablhty; Co-signers. The covenants and a¥reements
 of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
 provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
 co-signs this Secu'rity Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
 mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
  is not personally obligat~d to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
 other Borrower may agree to extend, mopify, forbear or make any accommodations with regard to the terms of this
 Security Instrument or the Note without that Borrower's consent.
       13. Notices, Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
 by malling it by first class mail unless applicable law requires use of another method. The notice shall be directed
 to the Propert'/ Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
  Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
  Lender when given as provided in this paragraph.
       14. Governing Law; Severabllity. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note conflicts wl.lh applicable law, such conflict shall
  not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
  provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
  instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
  the express provisions hereof. All powers and agencies granted in this Instrument are coupled with an interest and
 are Irrevocable by death or otherwise; and the rights and remedies provided in this Instrument are cumulative to
 remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
 Security Instrument.
       16. Transfer of the Property or a Beneficial Interest in Borrower, If all or any part of the Property or any
  interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred
                                                                                                               Page 4 of6
       Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 5 of 6




                               (                                                 1/--          0  "214
                                                                                  11&,. ,!.age uOOn -
                                                                                                              Pag~" ' -
                                                                                                                      909



(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment In full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. lf Borrower intends to sell or rent the Property or any part of it nnd has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
      18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result In a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. ff there is
a change of the Loan Servicer, Borrower will be given written notice of the change In accordance with paragraph 13
above and applicable law. The noti9e will state the name and address of the new Loan Servicer and the address to
which payments should be made.
      19. Uniform Federal Non-Judicial Foreclosure. lfa uniform federal non-Judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property, Borrower shall not do, nor allow anyone else to do,
anything,affectlng t~e Property that is in violation ofany federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim, demand; lawsuit or other action
 by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
 the Property is necessary, Borrower shall promptly take nil necessary remedial actions in accordance with applicable
 environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
 by environmental law and the following substances: gasoline, kerosene, other ft)l.mmable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
 radioactive materials. As used in this paragraph, ''environmental law" means federal laws and regulations and laws
 and regulations of the jurisdiction where the Property Is located that relate to health, safety or environmental
 protection.
      21. Cross Collateralization. Default hereunder shall constitute default under any other re11I estate security
 instrument held by Lender and executed or assumed by Borrower, and default under any other such security
 instrument shall constitute default hereunder.
     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the perfonnanoe or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declnred an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (o.) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon applic11tion by It and production of this instrument, without other evidence and without notice of
hearing of snid application, have n receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) nny prior hens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (c) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, L~nder and its agents may bid and purchose as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, In the order prescribed
~~                                                               .
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting mainten1111ce of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
                                                                                                             Page 5 of6
         Case 5:18-cv-04132 Document 1-2 Filed 10/11/18 Page 6 of 6




'   '                            (                                                  (
                                                                                                         214              910
                                                                                    Mortgage Book- Page____
expressly waives the benefit of any such State laws, Borrower hereby relinquishes, waives,. and conveys all rights
inchoate or consummate of descent, dower and curtesy.
     25. Riders to thls Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]
        0 Condominium Rider           0 Planned Unit Development Rider           D Other(s) [specify)

     BY SIGNING BELOW, Borrower aceepts and agrees to the terms and covenants contained in pages 1 through
6 of this Security Instrument and in any rider executed by Borrower and recorded with thls Security Instrument

                                                                                                                 SEAL]

                                                                 -------=-----[,SEAL]
                                                                                            Borrower


STATE OFKANSAS                                  }'
                                                    55                    ACKNOWLEDGMENT
COUNTY OF _ _ _ _G""'e'"'a..,.ry.____                    :




        On this ___l;;.;:O..::lh:...-__ day of ___N_o_v_em_b_e_r_ _. _ _2_0_11_ _ , before me, a Notary Public
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,.ersonally appeared._ _ _ _ _ _ _ _ _ _ _ __
_car-e.;ol;..in'-e..;.C;..ro_w_le-"-y-------------"and _ _ _ _ _ _ _ _ _ _ _~ - - - - - - -
who acknowledged that _sh_e_____ executed the foregoing instrument as ...h.=er_______ voluntary act
and deed
                      JULIE KEHOE
                       NOTARY PUBLIC
                      STATE OF KANSAS
              My Commission Expires
[SEAL]

My appointment expires




                                                                                                             Page 6 of6
